525 F.2d 288
91 L.R.R.M. (BNA) 2336, 78 Lab.Cas.  P 11,256
Marvin ECHOLS, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-1875.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1975.

Marvin Echols, pro se.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., Bernard Gottfried, Director, REgion 7, N.L.R.B., Detroit Mich, for respondent.
Before WEICK, EDWARDS and ENGEL, Circuit Judges.

ORDER

1
This appeal is before a special panel of the court designated under Rule 3(e), Rules of the Sixth Circuit, to hear a motion to dismiss petitioner's pro se petition to review and to hear in connection therewith a motion filed in this court for an order to transcribe and file herein a certified copy of proceedings of the National Labor Relations Board which are sought here to be reviewed.


2
The Board's motion to dismiss the appeal for lack of jurisdiction is well taken.  We have no jurisdiction to review a decision of the Board's General Counsel not to file a complaint alleging unfair labor practice charges.  Mayer v. Ordman, 391 F.2d 889 (6th Cir.1968), cert. denied 393 U.S. 925, 89 S. Ct. 257, 21 L. Ed. 2d 261 (1986):  Vaca v. Sipes, 386 U.S. 171, 87 S. Ct. 903, 17 L. Ed. 2d 842 (1967);  Hernandez v. NLRB, 505 F.2d 119 (5th Cir.1974);  Tensing v. N.L.R.B., 519 F.2d 365 (6th Cir.1975.  It therefore follows that the "Motion for NLRB Transcribes" so styled must be denied, the court noting that the Freedom of Information Act, 5 U.S.C. Sec. 552 et seq., does not in any event vest original jurisdiction in this court to enforce its terms.  Accordingly,


3
IT IS ORDERED that the above captioned appeal be and it is hereby dismissed.